DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a further heat exchange tube" in line 13, renders the claim indefinite. It is unclear how it relates with the previously sited claim limitation “a plurality of heat exchange tubes”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 4,609,038) in view of Mudawar et al. (US 8,636,836 B2).
In regard to claim 1, Ishikawa teaches a solid hydrogen storage device (11) having a shape in which a polygonal cross section (see fig. 4, 5) extends in a longitudinal direction, comprising: 
a plurality of heat exchange tubes (Heat exchanging pipes 17) having heat transfer fluid flowing therein and disposed inside the storage device (11) in a polygonal shape corresponding to the cross section of the storage device while extending in the same direction as an extending direction of the storage device (see fig. 4, 5). Ishikawa teaches a storage device (11) in a polygonal shape (square or rectangle) and a plurality of heat exchange tubes (17) disposed inside the storage in a polygonal shape (square or rectangle).
 a hydrogen storage body (15/18) disposed inside the storage device to absorb or release heat through a reaction that releases or bonds with hydrogen and to exchange heat with the heat exchange tubes (See fig. 4, 5; col. 3, lines 15-68);
wherein the plurality of heat exchange tubes (17) are disposed in a reduced polygonal shape similar to the polygonal shape forming the cross section of the storage device (See fig. 4, 5). Ishikawa teaches and the plurality of heat exchange tubes (17) disposed inside the storage in a reduced polygonal shape (square or rectangle) similar to the polygonal shape of the storage device 11, which is also square or rectangle.
wherein both the polygon forming the cross section of the storage device (11) and the polygon formed by disposing the plurality of heat exchange tubes (17) are regular polygons having a same number of sides and are disposed concentrically with each other (See fig. 4, 5).
Ishikawa teaches a plurality of heat exchange tubes (17), but does not teach an additional heat exchange tube is disposed at a concentric center of the polygon forming the cross section of the storage device and the polygon formed by disposing the plurality of heat exchange tubes.
However, Mudawar teaches a hydrogen storage device extends in a longitudinal direction, wherein the storage device comprises a plurality of heat exchange tubes (1070 Multiple coolant tubes) having heat transfer fluid flowing therein and the device further comprises an additional heat exchange tube (1032.1) disposed at a concentric center of the storage device (See fig. 21). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the solid hydrogen storage device of Ishikawa by implementing an additional heat exchange tube at a concentric center, in view of the teachings of Ishikawa, since it has been shown that combining prior art elements to yield predictable results is obvious whereby having an additional heat exchange tube at a concentric center as a mere engineering expedient would help the device of Ishikawa to provide an additional heat exchange fluid low for the same purpose of providing cooling/heating and maximize the heat exchange efficiency.  
In regard to claim 3, Ishikawa teaches the solid hydrogen storage device of claim 1, wherein the plurality of heat exchange tubes (Heat exchanging pipes 17) are disposed at positions corresponding to comers where the respective sides forming the cross section of the storage device meet, respectively (see fig. 4, 5 of Ishikawa). 
In regard to claim 4, Ishikawa teaches the solid hydrogen storage device of claim 1, wherein additional plurality of heat exchange tubes are further disposed inside the polygon of the storage device while being disposed in a polygonal shape (see fig. 5 of Ishikawa wherein an additional square shaped plurality of heat exchange tubes are formed).
In regard to claim 6, Ishikawa teaches the solid hydrogen storage device of claim 1, wherein both the polygon forming the cross section of the storage device (11) and the polygon formed by disposing the plurality of heat exchange tubes (17) are regular polygons having an even number of sides (see fig. 4, 5 of Ishikawa).
In regard to claim 7, Ishikawa teaches the solid hydrogen storage device of claim 1, wherein both the polygon forming the cross section of the storage device (11) and the polygon formed by disposing the plurality of heat exchange tubes (17) are equilateral triangles, squares, or regular hexagons (see fig. 4, 5 of Ishikawa wherein Ishikawa teaches a square and rectangular polygons).
In regard to claim 8, Ishikawa teaches the solid hydrogen storage device of claim 1, wherein both the polygon forming the cross section of the storage device (11) and the polygon formed by disposing the plurality of heat exchange tubes (17) are regular hexagons (see fig. 4, 5 of Ishikawa).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Mudawar as applied to claim 1 above, and further in view of Lee et al. (US 2009/0155648).
In regard to claim 9, Ishikawa teaches the solid hydrogen storage device of claim 1, but does not teach a plurality of heat exchange fins connected to the heat exchange tubes in a heat exchangeable manner, wherein each of the fins extends in a direction perpendicular to the direction in which the heat exchange tubes extend inside the storage device and have a polygonal shape corresponding to the cross section of the storage device.
However, Lee teaches a solid hydrogen storage device plurality of heat exchange fins (20) connected to the heat exchange tubes (16) in a heat exchangeable manner, wherein each of the fins (20) extends in a direction perpendicular to the direction in which the heat exchange tubes extend inside the storage device and have a shape corresponding to the cross section of the storage device (See fig. 2; ¶ 0072). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the solid hydrogen storage device of Ishikawa by employing a plurality of heat exchange fins connected to the heat exchange tubes, in view of the teachings of Lee, in order to maximize the heat exchange efficiency of the storage device. 

Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Mudawar as applied to claim 1 above, and further in view of Fong et al. (US 2018/0354786).
In regard to claim 10, Ishikawa teaches a solid hydrogen storage, but does not a solid hydrogen storage module by stacking a plurality of solid hydrogen storage devices extending in parallel to each other, each of the outer surfaces being formed by joining of sides of a polygon forming a cross section of the solid hydrogen storage device.
Fong teaches a solid hydrogen storage module (200) comprising a plurality of hexagonal shape hydrogen storage devices are stacked by extending in parallel to each other and outer surfaces of the solid hydrogen storage devices abut against each other, each of the outer surfaces being formed by joining of sides of a polygon forming a cross section of the solid hydrogen storage device (See Fong, fig. 11 and 12).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the solid hydrogen storage device of Ishikawa by stacking a plurality of solid hydrogen storage devices to form a storage module, in view of the teachings of Fong, in order to provide a relatively close-packed arrangement of multiple stages of hydrogen storage devices so to save a storage space.
In regard to claim 11, Ishikawa in view of Fong teaches the solid hydrogen storage module of claim 10, wherein Fong teaches the cross section of each of the solid hydrogen storage devices is an equilateral triangle, a square, or a regular hexagon and the solid hydrogen storage devices are stacked with outer surfaces of the solid hydrogen storage devices abutting against each other, each of the outer surfaces being formed by joining of sides of the polygon forming the cross section of the solid hydrogen storage device (See Fong, fig. 11 and 12, as Ishikawa modified by Fong, see claim 10 above). Fong teaches hexagon and the solid hydrogen storage devices are stacked with outer surfaces of the solid hydrogen storage devices abutting against each other, each of the outer surfaces being formed by joining of sides of the polygon forming the cross section of the solid hydrogen storage device.
In regard to claim 12, Ishikawa in view of Fong teaches the solid hydrogen storage module of claim 10, wherein the cross section of each of the solid hydrogen storage devices is a regular polygon formed by an even number of sides (fig. 4 and 5 of Ishikawa teaches even number of polygons; and fig. 11 and 12 of Fong also teaches even number of polygons/hexagon) and the solid hydrogen storage devices are stacked with outer surfaces of the solid hydrogen storage devices abutting against each other, each of the outer surfaces being formed by joining of sides of the polygon forming the cross section of the solid hydrogen storage device (See fig. 11 and 12 of Fong, as Ishikawa modified by Fong, see claim 10 above).
In regard to claim 13, Ishikawa in view of Fong teaches the solid hydrogen storage module of claim 10, wherein the cross section of each of the solid hydrogen storage device is a regular hexagon and the solid hydrogen storage devices are stacked with outer surfaces of the solid hydrogen storage devices abutting against each other (See fig. 11 and 12 of Fong), each of the outer surfaces being formed by joining of sides of the polygon forming the cross section of the solid hydrogen storage device (See fig. 11 and 12 of Fong, as Ishikawa modified by Fong, see claim 10 above).

Response to Arguments
Applicant’s arguments with respect to the amended claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763